            Case 1:20-mj-01615-UA Document 1 Filed 02/12/20 Page 1 of 7



Approved:                                                                                     ORIGINAL
                        KEDAR S . BHATIA
                        Assistant United States Attorney

Before :                HONORABLE ROBERT W. LEHRBURGER
                        United States Magistrate                         Judg2
                        Southern District of New York
                                                                                 0MAGI615
 - - - - - - - - - - - - - -                                         X
                                                                              COMPLAINT
 UNITED STATES OF AMERICA
                                                                              Violation of 21 U. S . C .
                -       V .       -                                           § 846

MARCO SEGOVIA- LANDA ,                                                        COUNTY OF OFFENSE :
ALICIA NICHOLS ,                                                              BRONX
LEDIF PEREZ - PEREZ ,
LISANDY JOAQUIN ORTIZ , and
JOSE RIVERA ,

                Defendants .
-   -   -   -       -    -    -       -   -   -   -   -   -   -      X


SOUTHERN DISTRICT OF NEW YORK , ss. :

            EMERY HALL , being duly sworn , deposes and says that he
is a Special Agent with the Drug Enforcement Administration
("DEA" ) , and charges as follows :

                                                                  COUNT ONE

                        1 . In or about February 2020 , in the Southern District
of New York and elsewhere , MARCO SEGOVIA-LANDA, ALICIA NICHOLS ,
LEDIF PEREZ - PEREZ , LISANDY JOAQUIN ORTIZ , and JOSE RIVERA , the
defendants , and others known and unknown , intentionally and
knowingly did combine , conspire , confederate , and agree together
and with each other to violate the narcotics laws of the United
States .

            2 . It was a part and an object of the conspiracy that
MARCO SEGOVIA-LANDA , ALICIA NICHOLS , LEDIF PEREZ - PEREZ , LISANDY
JOAQUIN ORTIZ , and JOSE RIVERA , the defendants , and others known
and unknown , would and did distribute and possess with intent to
distr ibu te controlled substances , in violation of Title 21 ,
United States Code , Sect i on 841 (a) (1) .
        Case 1:20-mj-01615-UA Document 1 Filed 02/12/20 Page 2 of 7



               3 . The controlled substances that MARCO SEGOVIA- LANDA ,
ALICIA NICHOLS , LEDIF PEREZ-PEREZ , LISANDY JOAQUIN ORTIZ , and
JOSE RIVERA , the defendants, conspired to distribute and possess
with intent to distribute were : (i) 5 kilograms and more of
mixtures and substances containing a detectable amount of
cocaine , in violation of Title 21 , United States Code , Section
8 41 (b) ( 1) (A) ; (ii) 4 00 grams and more of mixtures and substances
containing a detectable amount of fentanyl , in violation of
Title 21 , United States Code , Section 841 (b) (1) (A) ; and (iii)
500 grams and more of mixtures and substances containing a
detectable amount of methamphetamine , its salts , isomers , or
salts of its isomers , in violation of Title 21 , United States
Code , Section 841 (b) (1) (A) .

            (Title 21 , United States Code , Section 846 . )

           The bases for my knowledge and the foregoing charge
are , in part , as follows :

           4. I am a Special Agent with the DEA . I have been
personally involved in the investigation of this matter . This
Affidavit is based upon my personal participation in the
investigation , my examination of reports and records , and my
conversations with other law enforcement agents and other
individuals . Because this Affidavit is being submitted for the
limited purpose of demonstrating probable cause , it does not
include all the facts that I have learned during the course of
my investigation . Where the contents of documents and the
actions , statements , and conversations of others are reported
herein , they are rep orted in substance and in part , except where
otherwise indicated .

            5 . For approximately the last two years , the DEA has
been investigating an organization involved in narcotics
trafficking and money laundering activities in the tristate
area. As part of this investigation , in or about January 2020 ,
law enforcement officers obtained a judicially authorized
warrant to monitor the location of a particular mobile phone
 (" Mobile Phone - 1 " ) . Mobile Phone - 1 is associated with and is
believed to be used by a particular individual involved in
narcotics trafficking and money laundering activities ("CC-1" )

          6 . Based on my participation in this investigation ,
including my review of records and reports and my communications
with other law enforcement of fi cers , I have learned , in
substance and among other things , the following :



                                     2
        Case 1:20-mj-01615-UA Document 1 Filed 02/12/20 Page 3 of 7



              a . On or about February 11 , 2020 , pursuant to the
aforementioned judici al l y authorized warrant , law enforcement
officers were remotely monitoring the location of CC - 1 via the
location of Mobile Phone - 1 . Based on that geolocation data , CC - 1
traveled from in or about the Bronx , New York , to in or about
Somerset , New Jersey . In Somerset , CC - 1 appeared to go to a
particular hotel (" Hotel - 1 " ) . 1

              b . On the afternoon of February 11 , 2020 , law
enforcement officers went to Hotel - 1 . Location information shows
that CC - 1 left the vicinity near Hotel - 1 prior to law
enforcement officers arriving there .

              c . When they arrived , law enforcement officers
reviewed the sign - in log for guests at Hotel - 1 . In the sign - in
log , they identified a particular ind i v i dual with an out - of -
state driver ' s license , later identified as MARCO SEGOVIA- LANDA ,
the defendant .

                 d . At or about 4 : 30 PM , law enforcement officers
observed a female , later identified as ALICIA NICHOLS , the
defendant , driving a particular vehicle (" Vehicle-1 " ) enter the
Hote l- 1 parking l ot (the " Parking Lot " ) . There were no other
indiv i dua l s in Ve h icle -1.

                   e . NICHOLS parked Vehicle - 1 in a secluded area of
the Parking Lot . Soon thereafter , law enforcement officers
observed SEGOVIA-LANDA leave the hotel , and get into a vehicle
 (" Vehicle - 2 " ) . SEGOVIA- LANDA then drove his vehicle to a spot
next to Vehicle - 1 and reversed into the spot .

               f . Law enforcement officers then observed SEGOVIA-
LANDA exit Vehicle - 2 and open a rear door of Vehicle - 2 ; Law
enforcement officers then observed the trunk of Vehicle - 1 ,
NICHOLS ' s car , open and later close . Vehicle - 1 then drove out of
the Parking Lot .

            g . Law enforcement officers followed NICHOLS until
she stopped at a nearby gas station . When the car stopped at the

1  The technology that law enforcement officers were using to
obtain locat i on in f ormation for Mobile Phone - 1 provides a
v i cinity for a particular mobile device , not a precise location .
Location information for Mobile Phone-1 showed that CC-1 was in
a particu l a r vicinity that included Hotel - 1 . Based on my
training and exper i ence , and the facts set forth herein , Hotel - 1
was the most likely destination for CC - 1 based on the location
information provided for Mobile Phone - 1 .
                                    3
        Case 1:20-mj-01615-UA Document 1 Filed 02/12/20 Page 4 of 7



gas station , there were no other individuals in Vehicle -1 . At
the gas station , law enforcement officers approached NICHOLS .
She orally consented to allowing law enforcement officers to
search her vehicle and she opened the trunk of Vehicle-1 to
allow law enforcement officers to search it . There , law
enforcement officers found what appeared to be a quantity of
narcotics in a bag (the "Vehicle - 1 Narcotics " ) .

                h . Law enforcement officers then returned to Hotel -
1 . There , they approached SEGOVIA- LANDA , who was still at Hotel -
1 . SEGOVIA- LANDA provided oral consent for the officers to
search his hotel room at Hotel - 1 ("Hotel Room- 1") , his vehicle ,
i . e. , Vehicle - 2 , and his mobile phone . 2

              i . In Hotel Room- 1 , searched with SEGOVIA- LANDA's
consent , law enforcement officers found a large quantity of
United States currency.

               j . In Vehicle - 2 , searched with SEGOVIA-LANDA's
consent , law enforcement officers found a large suitcase
containing what appeared to be narcotics (the "Suitcase
Narcotics " ) and a cardboard box containing what appeared to be
narcotics (the " Box Narcotics " ) .

              k . Law enforcement then advised SEGOVIA-LANDA of his
Miranda rights.     SEGOVIA- LANDA waived those rights and told law
enforcement , in substance and in part , that earlier in the
evening , he sold a quantity of approximately 2 - 3 kilograms of
narcotics to another individual who drove to meet him at Hotel-
1 . The other individual paid SEGOVIA- LANDA in cash and then
drove away with the narcotics .

          7 . Based on my training and experience and my
participation in this investigation , including the facts set
forth above regarding the timing of CC-l ' s movements, I believe
the earlier drug transaction described by SEGOVIA- LANDA involved
him selling narcotics to CC - 1 .

          8. Based on my participation in this investigation,
including my review of records and reports and my communications
with other law enforcement officers , I have learned , in
substance and among other things , the following :


2 Based on my conversations with other law enforcement officers ,
I have learned that SEGOVIA- LANDA also later provided written
consent for law enforcement officers to search those areas and
items .
                                     4
        Case 1:20-mj-01615-UA Document 1 Filed 02/12/20 Page 5 of 7



               a . MARCO SEGOVIA- LANDA , the defendant , also told law
enforcement officers , after waiving his Miranda rights , that he
was scheduled to sell additional narcotics to another individual
that evening , later identified as LEDIF PEREZ - PEREZ , the
defendant . SEGOVIA- LANDA told law enforcement officers that the
transaction was scheduled to take place at or about 8 : 30 PM . At
or about 8 : 30 PM , in the presence of law enforcement , SEGOVIA-
LANDA had a call with PEREZ - PEREZ . PEREZ - PEREZ indicated that he
would arrive for the transaction at approximately 9 : 10 PM ,
according to the global positioning system (" GPS " ) he was using .

               b . At approximately 9 : 10 PM , SEGOVIA- LANDA received
a call from PEREZ-PEREZ . During that call , which law enforcement
officers heard , PEREZ - PEREZ stated , in substance and in part ,
that he would arrive with another vehicle , a black version of a
particular model of car . PEREZ - PEREZ stated, in substance and in
part , that the vehicle would come to the front of the hotel and
that SEGOVIA-LANDA should get in the car and direct the driver
to his own vehicle . At the direction of law enforcement
officers , SEGOVIA-LANDA provided a false description of himself
to PEREZ - PEREZ that matched the description of a particular
undercover law enforcement officer (" UC-1 " ) .

             c . Around the same time , law enforcement officers
observed two vehicles enter the Parking Lot in close proximity.
In one vehicle ("Vehicle-3 " ) , law enforcement officers observed
an individual , later identified as PEREZ-PEREZ , in the driver ' s
seat , and another individual, later identified as LISANDY
JOAQUIN ORTIZ , the defendant , in the passenger seat . The other
vehicle matched the description provided by PEREZ-PEREZ of a
black vehicle of a particular model car ("Vehicle - 4") . An
individual later identified as JOSE RIVERA , the defendant , was
driving Vehicle-4 , and no one else was in that car .

              d . Law enforcement officers then observed Vehicle - 3
and Vehicle-4 circle around the Parking Lot (which was not
full) . Based on my training and experience , I believe this
activity is consistent with conducting counter-surveillance
prior to conducting a drug transaction .

              e . As planned during the earlier call between
SEGOVIA- LANDA and PEREZ - PEREZ , Vehicle-4 then drove up to the
front of the hotel area . UC - 1 then walked up to Vehicle - 4 .
There , RIVERA , who was driving Vehicle - 4 , stated to UC - 1 , in
substance and in part , that UC - 1 should get in the car . UC-1
declined , instead i ndicating that his vehicle was nearby . UC - 1
then walked over to Vehicle-2 (SEGOVIA-LANDA ' s car) , which UC - 1
purported to be his . RIVERA followed UC - 1 in Vehicle - 4 . UC - 1
                                    5
        Case 1:20-mj-01615-UA Document 1 Filed 02/12/20 Page 6 of 7



then took the suitcase containing the Suitcase Narcotics out of
the trunk of Vehicle-2 . Around the time he was at Vehicle - 2 , UC -
1 observed car headlights shining in his direction from Vehicle -
3 , which was occupied by PEREZ - PEREZ and JOAQUIN ORTIZ . RIVERA
then spoke to UC - 1 , who was in the immediate vicinity of
Vehicle - 4 . RIVERA stated to UC - 1 , in substance and in part , that
UC-1 should not worry and that he (referring to an occupant in
Vehicle-3) is the person with whom UC - 1 had been talking , which
I believe was a reference to PEREZ-PEREZ , who had been
communicating with SEGOVIA- LANDA as described above .

               f . UC -1 then heard a voice speaking over the sound
system of Vehicle - 4 that stated , in substance and in part , "it ' s
me ." The driver of Vehicle - 3 then flashed his lights . Based on
UC-l ' s listening to SEGOVIA- LANDA ' s earlier phone calls
described above , the voice audible on the sound system in
Vehicle - 4 matched the voice of the earlier caller who was in
contact with SEGOVIA- LANDA to set up the drug transaction ,
believed to be PEREZ - fEREZ as discussed herein.

               g . Based on my conversations with UC-1 and my
training and experience , I believe that PEREZ - PEREZ and JOAQUIN
ORTIZ in Vehicle - 3 had an ongoing cellphone call with RIVERA in
Vehicle-4. I further believe that RIVERA ' s phone was connected
to the sound system in his car , which allowed PEREZ-PEREZ and
JOAQUIN ORTIZ in Vehicle - 3 to hear and communicate with RIVERA
in Vehicle - 4 regarding the drug transaction. Because of this
call , PEREZ-PEREZ and JOAQUIN ORTIZ were also able to hear and
commun icate with UC - 1 when he was near Vehicle - 4 , including when
UC - 1 was transferring the suitcase with narcotics.

                h . UC - 1 then placed the suitcase of narcotics from
SEGOVIA-LANDA' s Vehicle - 2 into Vehicle - 4 . Around the same time ,
UC - 1 heard , through Vehicle -4's sound system , PEREZ-PEREZ
indicate that he was going to come up to Vehicle - 4 . Around the
same time , Vehicle - 3 moved closer to Vehicle -4 and UC - 1 . At that
point , law enforcement officers approached and placed PEREZ -
PEREZ , JOAQUIN ORTIZ , and RIVERA under arrest .

            9 . Based on my communications with other law
enforcement officers , I have learned that after LEDIF PEREZ -
PEREZ , LISANDY JOAQUIN ORTIZ , and JOSE RIVERA , the defendants ,
were placed under arrest , law enforcement officers found a
mobile phone ("Mobile Phone - 2 " ) on the center armrest area of
Vehicle-3 , driven by PEREZ - PEREZ and JOAQUIN ORTIZ . Law
enforcement officers observed that Mobile Phone-2 had an open ,
ongoing phone call with another mobile phone ("Mobile Phone - 3 " )
that was in Vehicle - 4 , driven by RIVERA . When law enforcement

                                    6
        Case 1:20-mj-01615-UA Document 1 Filed 02/12/20 Page 7 of 7



officers found Mobile Phone - 2 , it was set to "speakerphone"
mode , which meant that both PEREZ - PEREZ and JOAQUIN ORTIZ could
participate in the call and both could hear the caller on Mobile
Phone - 3 , i.e ., RIVERA .

           10 . Based on my communications with other law
enforcement off icers , I have learned that , based on field
testing , the Vehicle - 1 Narcotics consist of approximately seven
kilograms of substances testing positive for cocaine and seven
kilograms of substances testing positive for methamphetamine ;
the Suitcase Narcotics consist of approximately eight kilograms
of substances testing positive for fentanyl and approximately
two kilograms of substances testing positive for cocaine ; and
the Box Narcotics consist of approximately eleven kilograms of
substances testing positive for cocaine .

            11.    On or about February 12 , 2020 , another law
enforcement off icer and I interviewed ALICIA NICHOLS , the
defendant , after she was taken int o custody following the
approach at the gas station described above . NICHOLS was advised
o f her Miranda rights and waived those rights . NICHOLS stated ,
in sum and substance , that she picked up the bag found in her
ve hicle (i . e ., the Vehicle - 1 Narcotics) from another individual
and that she was delivering it to a location in the Bronx, New
York , in exchange for compensation .

     WHEREFORE , I respectfully request that MARCO SEGOVIA- LANDA ,
ALICIA NICHOLS , LEDIF PEREZ - PEREZ , LISANDY JOAQUIN ORTIZ , and
JOSE RIVERA , the defendants , be imprisoned or bailed, as the
case may be .




Sworn to before me this
12th day of February , 2020 .


     ./Ji----
THE HONORABLE ROBERT W. LEHRBURGER
United States Magistrate Judge
Southern District of New York


                                    7
